Citation Nr: 1542897	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from March 1970 to August 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 50 percent rating reflects.  Specifically, he asserts that he has had difficulty in establishing and maintaining effective work and social relationships, to include issues with his current employer.  The Veteran reported that after having had many fights at work he was in the process of leaving his current employ.  Additionally, he reported that since his last VA examination in March 2012, he has been prescribed medication to treat PTSD symptoms, and that he is under the care of Dr. T.M.L., a private psychologist.  See January 2015 Informal Hearing Presentation; August 2013 VA Form 9.

The evidence of record includes a November 2013 psychological report by the Veteran's treating psychologist, Dr. T.M.L., which notes that the Veteran endorsed symptoms to include flashbacks, intrusive thoughts, hypervigilance, exaggerated startle response, isolation, guilt, survivor's guilt, anger, and anxiety.  Dr. T.M.L. assigned a GAF score of approximately 45-50.

Considering that the evidence suggests a worsening of the Veteran's PTSD may have occurred, another VA examination should be scheduled, especially in light of the fact that it has been 3 years since his last examination.  

As this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his PTSD.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  The reviewer must also consider the lay statements of record, including the statements regarding the Veteran's symptoms.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  Findings necessary to apply the rating criteria should be elicited from the examiner, and a GAF score in accordance with DSM-IV should be sought.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

The examiner must also determine whether PTSD has caused the Veteran to be unable to obtain or maintain substantially gainful employment, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his functional impairment.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  The Veteran and his representative should then be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


